DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4 and 10-13 in the reply filed on 07/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is deemed to be confusing in regards to the component (C) which is monohydrate of alumina. The confusion results from Applicant’s disclosure of paragraph [0019] in the specification which reads as followed: “In the present invention, "monohydrate of alumina" refers to an Al hydrated oxide represented by the formula:  Al2O3 . nH2O (where n is 1 or more and less than 2), and a composite of the hydrated oxide and aluminum hydroxide. Ordinarily, the monohydrate of alumina is an Al hydrated oxide represented by the formula: Al2O3 . nH2O (where n is 1).  However, in the present invention, even when n is less than 2, the same effects as those obtained when nis 1 can be obtained. As the monohydrate of alumina, ALOOH, or in other words, boehmite and diaspore represented by 1/2Al2O3 . H2O pseudo-boehmite, and the like can be used.”.
Although Applicant can usually be their own lexicographer, it is inappropriate to define a word/phrase that is repugnant to its commonly understood meaning. The Examiner suggest that Applicant amend independent claim 1 deleting “monohydrate of alumina” and inserting therefor --an aluminum hydrated oxide represented by the formula: Al2O3 . nH2O (where n is 1 or more and less than 2).--. 
Claims 2-4 and 10-13 are also being rejected here because they are either directly or indirectly dependent on rejected independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. U.S. Patent Application Publication No.: 2010/0249286 A1 in view of JP2005162912 (A).
Yamaki et al. discloses a flame retardant composition contains, with respect to a flame retardant composition containing 1 to 99 parts by mass of a salt of piperazine and an inorganic phosphorus compound (component (A)) selected from piperazine phosphate, piperazine pyrophosphate, piperazine polyphosphate, or a mixture of at least two of the piperazine salts, and 99 to 1 parts by mass of a salt of melamine and an inorganic phosphorus compound (component (B)) selected from melamine phosphate, melamine pyrophosphate, melamine polyphosphate, or a mixture of at least two of the melamine salts (wherein the total of the component (A) and the component (B) is 100 parts by mass): 0.01 to 10 parts by mass of silicone oil; and 0.01 to 20 parts by mass of a monoamide compound of a higher aliphatic carboxylic acid and/or a monoester compound produced by reacting a higher aliphatic carboxylic acid with a monovalent to trivalent alcohol compound, see abstract.
In paragraphs [0049]-[0050] the optional and preferably addition of metal oxides serving as component (E) of the invention are set forth. The metal oxide can be zinc oxide, aluminum oxide etc., with zinc oxide being a particularly preferred metal oxide. The amount of the component (E) mixed is preferably from 0.01 to 10 parts by mass, and more preferably 0.1 to 5 parts by mass, with respect to 100 parts by mass of the component (A) and component (B) in total.
In paragraph [0066], it is disclosed that the synthetic resin into which the flame retardant composition is incorporated into can be selected from either thermoplastic polymers (e.g. polyolefins) and/or thermoset polymers (e.g. unsaturated polyester resins). 
Yamaki et al. differ from applicant’s claimed invention in that there is not a direct disclosure to the further incorporation of “monohydrate of alumina”, as set forth in independent claim 1, into the flame retarding composition. 
JP2005162912 (A) discloses a flame-retardant resin composition having high flame retardance without impairing processing stability regardless of the resin composition containing a non-halogen-based flame retardant. This flame- retardant resin composition is composed of (A) a base resin, (B) an alumina hydrate represented by the formula Al2O3 . nH20 (wherein 0<n<3), and (C) a flame-retardant auxiliary. The base resin (A) may be an aromatic polyester-based resin. The alumina hydrate (B) may be boehmite or aluminum hydroxide-conjugated boehmite. The flame-retardant auxiliary (C) may be an aromatic resin, an inorganic metal compound, a nitrogen-containing compound, a phosphorus-containing compound, a sulfur-containing compound, or the like. The content of the alumina hydrate (B) is about 0.07-100 parts by weight based on 100 parts by weight base resin (A). The content of the flame retardant auxiliary (C) is 1-100 parts by weight based on 100 parts by weight of the base resin (A).
 JP2005162912 (A) thus discloses a technique in which an alumina monohydrate, such as boehmite, and a flame retardant aid, such as melamine phosphate are blended with a base resin to make the resin flame retardant. Specifically, disclosed are examples and comparative examples in which boehmite (alumina monohydrate) is blended with melamine polyphosphate in a resin to enhance the resin’s resistance to flammability and to improve the workability of the resin. 
It would have been obvious to one having ordinary skill in the art, who desired to improve both the flame retardancy and the workability of a resin, to incorporate boehmite (alumina monohydrate) as an additional flame retardant and workability improver agent into said resin. It would thus have been obvious to incorporate boehmite (alumina monohydrate) as an additional flame retardant into Yamaki et al.’s flame retardant composition, which comprises in part melamine phosphate and/or melamine polyphosphate, for the known benefits of improving both flame retardancy and workability of the resin into which it is incorporated. 
Furthermore, Applicant’s claimed concentration range of 0.1 to 20 parts by mass of component (C), monohydrate of alumina, relative to 100 parts by mass of a total of component (A) and the component (B) is deemed to be obvious because said concentration range easily falls within JP2005162912 (A)’s disclosure of: “The content of the alumina hydrate (B) is about 0.07-100 parts by weight based on 100 parts by weight base resin (A). The content of the flame retardant auxiliary (C) is 1-100 parts by weight based on 100 parts by weight of the base resin (A).”. It is well known in the art that it is not inventive to merely follow the disclosures of a prior-art references. 

Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al. U.S. Patent Application Publication No.: 2007/0176154  A1 in view of JP2005162912 (A).
Murase et al. discloses a flame retardant composition comprising 1-99 weight parts of a salt of piperazine and an inorganic compound selected from among piperazine phosphate, piperazine pyrophosphate and piperazine polyphosphate, or a mixture of two or more of these piperazine salts (ingredient (A)), 99-1 weight parts of a salt of melamine and an inorganic compound selected from among melamine phosphate, melamine pyrophosphate and melamine polyphosphate, or a mixture of two or more of these melamine salts (ingredient (B) ) (wherein, the sum of ingredient (A) and ingredient (B) is 100 weight parts), 0-50 weight parts of an arbitrary ingredient (ingredient (C)), and 0.01-20 weight parts of a silicone oil having a viscosity at 25.degree. C. of 5000 mm.sup.2/s (ingredient (D)) which is added thereto. This flame retardant not only has superior flame retarding properties, but also has enhanced powder properties and anti-hygroscopic properties, and when it is added to a resin, there is little change of electrical resistance, see abstract.
In paragraphs [0031]-[0034] the optional and preferably addition of metal oxides serving as component (C) of the invention are set forth. The metal oxide can be zinc oxide, aluminum oxide etc., with zinc oxide being a particularly preferred metal oxide. The amount of the component (C) mixed is preferably from 30 weight parts or less relative to the sum total of 100 weight parts of ingredient (A) and ingredient (B).
In paragraph [0046], it is disclosed that the synthetic resin into which the flame retardant composition is incorporated into can be selected from either thermoplastic polymers (e.g. polyolefins) and/or thermoset polymers (e.g. unsaturated polyester resins). 
Murase et al. differ from applicant’s claimed invention in that there is not a direct disclosure to the further incorporation of “monohydrate of alumina”, as set forth in independent claim 1, into the flame retarding composition. 
The secondary reference to JP2005162912 (A) has been fully described above. 
It would have been obvious to one having ordinary skill in the art, who desired to improve both the flame retardancy and the workability of a resin, to incorporate boehmite (alumina monohydrate) as an additional flame retardant and workability improver agent into said resin. It would thus have been obvious to incorporate boehmite (alumina monohydrate) as an additional flame retardant into Murase et al.’s flame retardant composition, which comprises in part melamine phosphate and/or melamine polyphosphate, for the known benefits of improving both flame retardancy and workability of the resin into which it is incorporated. 
Furthermore, Applicant’s claimed concentration range of 0.1 to 20 parts by mass of component (C), monohydrate of alumina, relative to 100 parts by mass of a total of component (A) and the component (B) is deemed to be obvious because said concentration range easily falls within JP2005162912 (A)’s disclosure of: “The content of the alumina hydrate (B) is about 0.07-100 parts by weight based on 100 parts by weight base resin (A). The content of the flame retardant auxiliary (C) is 1-100 parts by weight based on 100 parts by weight of the base resin (A).”. It is well known in the art that it is not inventive to merely follow the disclosures of a prior-art references. 

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2007063346 (A) in view of JP2005162912 (A).
JP2007063346 (A) discloses a flame-retardant molded articie which has high flame retardancy, even when the molded article is a thin molded article. This flame-retardant molded article comprising the following components (A) to (D), and having the maximum thickness of <0.7 mm and an oxygen index of >24. (A) Polyolefin resin: 47 to 89.9 mass%, (8) piperazine pyrophosphate, and/or piperazine polyphosphate: 5 to 25 mass%, (C) at least one melamine compound selected from dimelamine pyrophosphate, melamine pyrophosphate and melamine polyphosphate: 5 to 25 mass%, and (D) zinc oxide (ZnO): 0.1 to 3 mass%. The document also indicates that another metal oxide, such as aluminum oxide, is blended therein.
Murase et al. differ from applicant’s claimed invention in that there is not a direct disclosure to the further incorporation of “monohydrate of alumina”, as set forth in independent claim 1, into the flame retarding composition. 
The secondary reference to JP2005162912 (A) has been fully described above. 
It would have been obvious to one having ordinary skill in the art, who desired to improve both the flame retardancy and the workability of a resin, to incorporate boehmite (alumina monohydrate) as an additional flame retardant and workability improver agent into said resin. It would thus have been obvious to incorporate boehmite (alumina monohydrate) as an additional flame retardant into JP2007063346 (A)’s flame retardant composition, which comprises in part melamine phosphate and/or melamine polyphosphate, for the known benefits of improving both flame retardancy and workability of the resin into which it is incorporated. 
Furthermore, Applicant’s claimed concentration range of 0.1 to 20 parts by mass of component (C), monohydrate of alumina, relative to 100 parts by mass of a total of component (A) and the component (B) is deemed to be obvious because said concentration range easily falls within JP2005162912 (A)’s disclosure of: “The content of the alumina hydrate (B) is about 0.07-100 parts by weight based on 100 parts by weight base resin (A). The content of the flame retardant auxiliary (C) is 1-100 parts by weight based on 100 parts by weight of the base resin (A).”. It is well known in the art that it is not inventive to merely follow the disclosures of a prior-art references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764